DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glucksman et al. (US 20050199129 A1).
	Regarding claim 1, Glucksman discloses 
A beverage strainer (infuser 30, fig.1), comprising: 
a piston (operator 62, fig.7), configured to slide within a length of a tube (infusing chamber 40, fig.1); and 
a push-rod (piston rod 32, fig.7), configured to be coupled to the piston (operator 62) and to be manipulated to cause the piston (operator 62) to slide within the length of tube (infusing chamber 40); 
wherein the piston (operator 62) includes a plurality of apertures (apertures 71, fig.7) sized to allow passage of particulate matter through the piston (operator 62) within the tube (infusing chamber 40).




    PNG
    media_image1.png
    669
    403
    media_image1.png
    Greyscale

Regarding claim 5, Glucksman discloses 
the plurality of apertures (apertures 71, fig.7) are arranged in a grid [fig.7 shows apertures 71 are arranged in a grid].

Regarding claim 6, Glucksman discloses 
the grid forms a screen [fig.7 shows apertures 71 forms a screen].

Regarding claim 7, Glucksman discloses 
the piston (operator 62, fig.7) includes: a frame (central portion 82, fig.7); and a filter component including the plurality of apertures (valves 72, fig.7) and configured to couple to the frame (central portion 82).

Regarding claim 8, Glucksman discloses 
the piston (operator 62, fig.7) includes: a frame (central portion 82, fig.7); a first filter component including a first portion of the plurality of apertures (valves 72, fig.7) and configured to couple to the frame (central portion 82); and a second filter component including a second portion of the plurality of apertures (aperture 73, fig.7) and configured to couple to the frame (central portion 82).

Regarding claim 9, Glucksman discloses 
a size of apertures (valves 72, fig.7) of the first portion of the plurality of apertures is different than a size of apertures (aperture 73, fig.7) of the second portion of the plurality of apertures.

Regarding claim 10, Glucksman discloses 
the push-rod (piston rod 32, fig.7) is attached to the piston (operator 62, fig.7).

Regarding claim 11, Glucksman discloses 
the push-rod (piston rod 32, fig.7) is attached to the piston (operator 62, fig.7) at a center of a face of the piston (operator 62).

Regarding claim 12, Glucksman discloses 
a handle (knob 33, fig.7) attached to the push-rod (piston rod 32, fig.7).

Regarding claim 13, Glucksman discloses 
a collar (flange 47, figs.5-6) configured to couple to an end of the tube (infusing chamber 40, fig.1) and to receive the piston (operator 62, fig.7).

Regarding claim 14, Glucksman discloses 
the collar (flange 47, figs.5-6) includes a spout (recess 50, fig.6).

Regarding claim 15, Glucksman discloses 
a lid (lid 31, fig.1) configured to cover the collar (flange 47, figs.5-6), wherein the lid (lid 31) includes an opening (central aperture 39, figs.3-4) configured to receive the push-rod (piston rod 32, fig.7).

Regarding claim 16, Glucksman discloses 
a cover (skirt 35, fig.4) configured to cover an end of the tube (infusing chamber 40, fig.1).

Regarding claim 19, Glucksman discloses 
A beverage strainer (infuser 30, fig.1), comprising: 
a piston (operator 62, fig.7), configured to slide along an inner sidewall of a container (infusing chamber 40, fig.1); and 
a push-rod (piston rod 32, fig.7), configured to be coupled to the piston (operator 62) and to be manipulated to cause the piston (operator 62) to slide along the sidewall; 
wherein the piston (operator 62) includes a plurality of apertures (apertures 71, fig.7) sized to allow passage of particulate matter through the piston within the container (infusing chamber 40).

Regarding claim 20, Glucksman discloses 
the container (infusing chamber 40, fig.1), including the sidewall, an open end, and a closed end [infusing chamber 40, fig.1, has an open end and closed end]; and a collar (flange 47, figs.5-6) configured to couple to the open end of the container (infusing chamber 40) and to receive the piston (operator 62, fig.7).


    PNG
    media_image1.png
    669
    403
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (US 20050199129 A1) in view of Yang (US 20190175820 A1).
	Regarding claims 2-4, Glucksman discloses substantially all the features as set forth in claim 1 above, such as a piston (operator 62, fig.7) has a peripheral edge configured to provide a seal (peripheral seal 83, fig.7) against an inside surface of a tube (infusing chamber 40, fig.1); wherein the piston (operator 62) is formed of a rigid material. 
	However, Glucksman does not disclose a resilient seal coupled to the peripheral edge of the piston; and the seal includes silicone.
Yang discloses a resilient seal (magnetic silicone sealing ring 7’, fig.4) coupled to the peripheral edge of a piston (piston 3, fig.4); and the seal (magnetic silicone sealing ring 7’) includes silicone.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace a seal of Glucksman, by including a resilient seal coupled to the peripheral edge of the piston; and the seal includes silicone, as taught by Yang, in order to provide a seal effectively.

    PNG
    media_image2.png
    511
    561
    media_image2.png
    Greyscale


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (US 20050199129 A1) in view of Sakane et al. (US 20180153335 A1).
Regarding claims 17-18, Glucksman discloses substantially all the features as set forth in claim 16 above, such as a cover (skirt 35, fig.4). 
	However, Glucksman does not disclose a cover includes an impeller; and the impeller includes mixing blades.
Sakane discloses a cover (cover portion 330, hoper 320, holding member 370, fig.4) includes an impeller (core 355, helical blade 355a, fig.4); and the impeller (core 355, helical blade 355a) includes mixing blades (helical blade 355a).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a cover of Glucksman, by using a cover includes an impeller; and the impeller includes mixing blades, as taught by Sakane, in order to provide a mixing.

    PNG
    media_image3.png
    672
    318
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
12/10/2022